IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 99-20745
                         Conference Calendar


UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

GREGORIO FEBLES,

                                          Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. H-99-CR-125-1
                      --------------------
                        February 17, 2000

Before EMILIO M. GARZA, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Gregorio Febles appeals his sentence from his guilty-plea

convictions for possession with intent to distribute cocaine and

cocaine base.   He argues that the district court erred in not

applying the safety valve provision provided in U.S.S.G.

§ 5C1.2 because he timely provided to the Government all

information and evidence he had concerning his offense.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-20745
                                -2-

According to Febles, the Government’s assertion to the contrary

is based on mere speculation.

     Under § 5C1.2, the district court shall sentence a defendant

according to the applicable guidelines, rather than the statutory

minimum sentence if, among other things, the defendant truthfully

provided the Government with “all information and evidence the

defendant has concerning the offense[.]”   § 5C1.2(5).   A district

court’s refusal to apply § 5C1.2 is a factual finding reviewed

for clear error.   United States v. Edwards, 65 F.3d 430, 433 (5th

Cir. 1995).   We perceive no such error here.

     AFFIRMED.